TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00660-CV




                                     In re Ricky Lee Meredith




                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


                Meredith has petitioned this Court for a writ of mandamus ordering the district court

to conduct a hearing on Meredith’s post-conviction application for writ of habeas corpus.

See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2007). A hearing is required, however, only

if the district court determines that there are controverted, previously unresolved facts material to

the legality of Meredith’s confinement, and even then the court may resolve the fact issues by means

other than a hearing. Id. art. 11.07, § 3(c), (d). The conduct of a hearing by the district court is not

a ministerial duty that can be compelled by mandamus. See Deleon v. District Clerk, 187 S.W.3d
473, 474 (Tex. Crim. App. 2006). Moreover, we have determined that Meredith’s writ application

was forwarded to the court of criminal appeals, where it was denied without written order on the

basis of the district court’s findings.     Ex parte Meredith, No. WR-67,944-01 (Tex. Crim.

App. Oct. 10, 2007).
                The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).1



                                             __________________________________________

                                             Diane Henson, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Filed: December 18, 2007




   1
       Meredith’s motion for production of evidence is dismissed.

                                                2